Case 0:20-cv-61405-WPD Document 1-3 Entered on FLSD Docket 07/13/2020 Page 1 of 1
                                             Exhibit A
                                        Statement of Claim
                                Plaintiff Antonio Ricardo Vilarino

 Unpaid Overtime Wages
                                  Average                       Average         Total
                                                                                               Total
                                  Weekly          Hourly        Weekly         Unpaid
       Period¹        Weeks¹                                                                Liquidated
                                   Hours          Rate¹         Amount        Overtime
                                                                                            Damages¹
                                  Worked¹                        Paid¹         Wages¹
  12/7/18 - 5/12/20    74.71        75        $      20.00     $ 1,008.62    $ 62,863.38   $ 62,863.38
                                                                             $ 62,863.38   $ 62,863.38

                                                           Total Unpaid Overtime Wages¹ = $ 62,863.38
                                                              Total Liquidated Damages¹ = $ 62,863.38
                                                                                  Total¹ = $ 125,726.76




 ¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered
 through the discovery process.
